Citation Nr: 1114088	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  06-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee osteoarthritis with painful motion and status post right unicompartmental knee replacement.

2.  Entitlement to an increased disability rating for right knee osteoarthritis with painful motion, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for status post right unicompartmental knee replacement, rated as 20 percent disabling prior to April 1, 2009 and 30 percent disabling as of that date.

4.  Entitlement to an increased disability rating for low back pain, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for major depressive disorder, currently rated as 30 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 1986, September 1989 to December 1989, and September 1990 to April 1991.  He had a period of service with the Mississippi Army National Guard from March 2, 1989 to March 12, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued the previous denial of entitlement to service connection for a left knee condition as secondary to right knee osteoarthritis with painful motion, continued the ratings assigned for right knee osteoarthritis with painful motion (20 percent); patellofemoral syndrome, right knee, status post arthroscopy (20 percent); low back pain (10 percent); and major depressive disorder (30 percent), and denied the claim for entitlement to a TDIU.  

In a June 2008 rating decision, the Veteran's service-connected patellofemoral syndrome, right knee, status post arthroscopy, was recharacterized as status post unicompartmental knee replacement and a 30 percent rating was assigned effective April 1, 2009.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this claim remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that although the Veteran initially requested a Board hearing in regards to the claims on appeal, he subsequently withdrew this request and, following the issuance of each supplemental statement of the case (SSOC), has consistently requested that his appeal be forwarded to the Board as soon as possible and that his request for a Board hearing be withdrawn.  Therefore, the Board will proceed accordingly.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

As noted above, the Veteran had a period of service in the Mississippi Army National Guard from March 2, 1989 until March 12, 1993.  Review of the claims folder reveals that a February 2009 record from Dr. Robert Kersey Mehrle of University of Mississippi Health Care, Orthopedic Services, indicates that the Veteran was still performing National Guard duties at that time.  On remand, the RO must clarify whether he had any service in the Mississippi Army National Guard since March 1993 and, if so, obtain his complete service treatment and personnel records from any additional period of National Guard service.  As such, the Board has no discretion and must remand this appeal.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (stating that VA is statutorily required to obtain all of the Veteran's relevant service medical records, including in claims seeking higher ratings).

As to the Veteran's left knee claim, service connection for this disability was denied by the RO in an unappealed January 2003 rating decision on the basis that the disability was not related to service.  In April 2004, the Veteran filed an application to reopen this claim, asserting that service connection was warranted for left knee disability on the basis that he developed the condition as secondary to his right knee disability.  In this regard, the Board notes that a new theory of entitlement does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  In the June 2004 decision, the RO confirmed and continued the denial of service connection for left knee disability on a secondary basis.  

During the pendency of the Veteran's appeal, the Court issued a decision regarding the notice requirements associated with claims to reopen.  VA must notify a claimant of the evidence that is needed to reopen the claim and the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial, i.e., evidence of direct or secondary service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to his TDIU claim, the Veteran's service-connected disabilities have a combined 80 percent rating and his service-connected disabilities satisfy the schedular criteria because the manifestations of his right knee disability are rated as 30 percent and 20 percent, respectively, which results in a single 40 percent rating.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Because he reports being unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claim for service connection for a left knee disorder, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the denial in June 2004, and of what the evidence must show in order to reopen this particular claim.

2.  Notify the Veteran (1) about the information and evidence not of record that is necessary to substantiate a claim for service connection for a left knee disorder on a secondary basis (see 38 C.F.R. § 3.310) (2006); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.  

3.  Request clarification from the Veteran as to whether he had any service in the Mississippi Army National Guard subsequent to March 1993.  If he answers in the positive, verify the dates and types of the Veteran's service in the Mississippi Army National Guard from the appropriate source.  Complete copies of the Veteran's service treatment and service personnel records should also be obtained for any additional service.

4.  Obtain the Veteran's treatment records from the G.V. Sonny Montgomery VA Medical Center, dated since June 2010.

5.  After associating with the claims folder any pertinent outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his right knee and low back disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  In doing so, the examiner must report the extent of the Veteran's pain-free range of motion.  To the extent possible, the examiner should also express any functional loss in terms of additional degrees of limited motion of the affected joint.  

As to his low back disability, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should set forth a complete rationale for all conclusions in a legible report.

6.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate his Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

7.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

